 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-1
Record Date: February 28, 2006
Distribution Date: March 20, 2006
Certificateholder Distribution Summary

                                                                               
              Certificate   Certificate                                        
Class   Pass-Through   Beginning   Interest   Principal   Current   Ending
Certificate   Total   Cumulative Class   CUSIP   Description   Rate  
Certificate Balance   Distribution   Distribution   Realized Loss   Balance  
Distribution   Realized Loss
A-1
    81744FGM3     SEN     4.80000 %     171,888,554.30       686,771.71      
11,543,471.18       0.00       160,345,083.12       12,230,242.89       0.00  
A-2
    81744FGN1     SEN     4.97000 %     60,694,480.02       251,376.30      
3,416,892.36       0.00       57,277,587.66       3,668,268.66       0.00  
X-A
    81744FGP6     IO     0.79988 %     0.00       154,900.60       0.00      
0.00       0.00       154,900.60       0.00  
X-B
    81744FGS0     IO     0.45060 %     0.00       4,701.12       0.00       0.00
      0.00       4,701.12       0.00  
B-1
    81744FGQ4     SUB     4.99000 %     7,067,000.00       29,361.79       0.00
      0.00       7,067,000.00       29,361.79       0.00  
B-2
    81744FGR2     SUB     5.27000 %     3,949,000.00       17,327.85       0.00
      0.00       3,949,000.00       17,327.85       0.00  
B-3
    81744FGU5     SUB     5.82000 %     2,495,000.00       12,090.71       0.00
      0.00       2,495,000.00       12,090.71       0.00  
B-4
    81744FGV3     SUB     5.64303 %     1,455,000.00       6,836.32       0.00  
    0.00       1,455,000.00       6,836.32       0.00  
B-5
    81744FGW1     SUB     5.64303 %     831,000.00       3,904.46       0.00    
  0.00       831,000.00       3,904.46       0.00  
B-6
    81744FGX9     SUB     5.64303 %     1,871,544.03       8,793.45       0.00  
    0.00       1,871,544.03       8,793.45       0.00  
A-R
    81744FGT8     RES     3.92582 %     0.00       0.20       0.00       0.00  
    0.00       0.20       0.00  
 
                                                                               
Totals
                            250,251,578.35       1,176,064.51      
14,960,363.54       0.00       235,291,214.81       16,136,428.05       0.00  
 
                                                                               

Principal Distribution Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
  Original Face   Certificate   Principal   Principal           Realized   Total
Principal   Ending Certificate   Ending Certificate   Total Principal Class  
Amount   Balance   Distribution   Distribution   Accretion   Loss   Reduction  
Balance   Percentage   Distribution
A-1
    298,055,000.00       171,888,554.30       364.22       11,543,106.96      
0.00       0.00       11,543,471.18       160,345,083.12       0.53797146      
11,543,471.18  
A-2
    100,000,000.00       60,694,480.02       0.00       3,416,892.36       0.00
      0.00       3,416,892.36       57,277,587.66       0.57277588      
3,416,892.36  
X-A
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
X-B
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
B-1
    7,067,000.00       7,067,000.00       0.00       0.00       0.00       0.00
      0.00       7,067,000.00       1.00000000       0.00  
B-2
    3,949,000.00       3,949,000.00       0.00       0.00       0.00       0.00
      0.00       3,949,000.00       1.00000000       0.00  
B-3
    2,495,000.00       2,495,000.00       0.00       0.00       0.00       0.00
      0.00       2,495,000.00       1.00000000       0.00  
B-4
    1,455,000.00       1,455,000.00       0.00       0.00       0.00       0.00
      0.00       1,455,000.00       1.00000000       0.00  
B-5
    831,000.00       831,000.00       0.00       0.00       0.00       0.00    
  0.00       831,000.00       1.00000000       0.00  
B-6
    1,871,544.03       1,871,544.03       0.00       0.00       0.00       0.00
      0.00       1,871,544.03       1.00000000       0.00  
A-R
    100.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00000000       0.00  
 
                                                                               
Totals
    415,723,644.03       250,251,578.35       364.22       14,959,999.32      
0.00       0.00       14,960,363.54       235,291,214.81       0.56597987      
14,960,363.54  
 
                                                                               

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
    Ending         Original Face   Certificate   Principal   Principal          
Realized   Total Principal   Ending Certificate   Certificate   Total Principal
Class   Amount   Balance   Distribution   Distribution   Accretion   Loss  
Reduction   Balance   Percentage   Distribution
A-1
    298,055,000.00       576.70079113       0.00122199       38.72811045      
0.00000000       0.00000000       38.72933244       537.97145869      
0.53797146       38.72933244  
A-2
    100,000,000.00       606.94480020       0.00000000       34.16892360      
0.00000000       0.00000000       34.16892360       572.77587660      
0.57277588       34.16892360  
X-A
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
X-B
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
B-1
    7,067,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-2
    3,949,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-3
    2,495,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-4
    1,455,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-5
    831,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-6
    1,871,544.03       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
A-R
    100.00       0.00000000       0.00000000       0.00000000       0.00000000  
    0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000  

Interest Distribution- Statement

                                                                               
                                                      Payment                  
                                                      of           Non-        
  Remaining   Ending                     Current   Beginning   Current   Unpaid
  Current   Supported           Unpaid   Certificate/                    
Certificate   Certificate/   Accrued   Interest   Interest   Interest   Total
Interest   Interest   Notational Class   Accural Dates   Accrual Days   Rate  
Notional Balance   Interest   Shortfall   Shortfall   Shortfall(1)  
Distribution   Shortfall(2)   Balance
A-1
    02/20/06 -- 03/19/06       30       4.80000 %     171,888,554.30      
687,544.22       0.00       0.00       782.51       686,771.71       0.00      
160,345,083.12  
A-2
    02/20/06 -- 03/19/06       30       4.97000 %     60,694,480.02      
251,376.30       0.00       0.00       0.00       251,376.30       0.00      
57,277,587.66  
X-A
    02/01/06 -- 02/28/06       30       0.79988 %     232,583,034.32      
155,032.92       0.00       0.00       132.32       154,900.60       0.00      
217,622,670.78  
X-B
    02/01/06 -- 02/28/06       30       0.45060 %     13,511,000.00      
5,073.41       0.00       0.00       4.34       4,701.12       0.00      
13,511,000.00  
B-1
    02/20/06 -- 03/19/06       30       4.99000 %     7,067,000.00      
29,386.94       0.00       0.00       25.15       29,361.79       0.00      
7,067,000.00  
B-2
    02/20/06 -- 03/19/06       30       5.27000 %     3,949,000.00      
17,342.69       0.00       0.00       14.84       17,327.79       0.00      
3,949,000.00  
B-3
    02/20/06 -- 03/19/06       30       5.82000 %     2,495,000.00      
12,100.75       367.94       367.94       10.04       17,327.85       0.00      
2,495,000.00  
B-4
    02/01/06 -- 02/28/06       30       5.64303 %     1,455,000.00      
6,842.18       0.00       0.00       5.86       12,090.71       0.00      
1,455,000.00  
B-5
    02/01/06 -- 02/28/06       30       5.64303 %     831,000.00       3,907.80
      0.00       0.00       3.34       6,836.32       0.00       831,000.00  
B-6
    02/01/06 -- 02/28/06       30       5.64303 %     1,871,544.03      
8,800.99       0.00       0.00       7.53       3,904.46       0.00      
1,871,544.03  
A-R
    N/A       N/A       3.92582 %     0.00       0.00       0.00       0.00    
  0.00       0.20       0.00       0.00  
 
                                                                               
       
Totals
                                    1,177,418.20       367.94       367.94      
985.93       1,176,064.51       0.00          
 
                                                                               
       

 

(1,2)   Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                      Beginning           Payment of           Non-          
Remaining   Ending             Current   Certificate/   Current   Unpaid  
Current   Supported           Unpaid   Certificate/     Original Face  
Certificate   Notional   Accrued   Interest   Interest   Interest   Total
Interest   Interest   Notational Class   Amount   Rate   Balance   Interest  
Shortfall   Shortfall(1)   Shortfall   Distribution   Shortfall(2)   Balance
A-1
    298,055,000.00       4.80000 %     576.70079113       2.30680317      
0.00000000       0.00000000       0.00262539       2.30417779       0.00000000  
    537.97145869  
A-2
    100,000,000.00       4.97000 %     606.94480020       2.51376300      
0.00000000       0.00000000       0.00000000       2.51376300       0.00000000  
    572.77587660  
X-A
    0.00       0.79988 %     584.29873842       0.38947613       0.00000000    
  0.00000000       0.00033242       0.38914371       0.00000000      
546.71507902  
X-B
    0.00       0.45060 %     1000.00000000       0.37550218       0.00000000    
  0.00000000       0.00032122       0.34794760       0.00000000      
1000.00000000  
B-1
    7,067,000.00       4.99000 %     1000.00000000       4.15833310      
0.00000000       0.00000000       0.00355879       4.15477430       0.00000000  
    1000.00000000  
B-2
    3,949,000.00       5.27000 %     1000.00000000       4.39166624      
0.00000000       0.00000000       0.00375791       4.38790833       0.00000000  
    1000.00000000  
B-3
    2,495,000.00       5.82000 %     1000.00000000       4.85000000      
0.14747094       0.14747094       0.00402405       4.84597595       0.00000000  
    1000.00000000  
B-4
    1,455,000.00       5.64303 %     1000.00000000       4.70252921      
0.00000000       0.00000000       0.00402749       4.69850172       0.00000000  
    1000.00000000  
B-5
    831,000.00       5.64303 %     1000.00000000       4.70252708      
0.00000000       0.00000000       0.00401925       4.69850782       0.00000000  
    1000.00000000  
B-6
    1,871,544.03       5.64303 %     1000.00000000       4.70252896      
0.00000000       0.00000000       0.00402342       4.69850020       0.00000000  
    1000.00000000  
A-R
    100.00       3.92582 %     0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       2.00000000       0.00000000       0.00000000
 

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable. Per $1 denomination

Certificateholder Account Statement
Certificate Account

       
Beginning Balance
    0.00
 
     
Deposits
     
Payments of Interest and Principal
    16,203,585.64
Reserve Funds and Credit Enhancements
    0.00
Proceeds from Repurchased Loans
    0.00
Servicer Advances
    38,746.01
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00
Prepayment Penalties
    0.00
Swap/Cap Payments
    0.00
 
   
Total Deposits
    16,242,331.65
 
     
Withdrawals
     
Reserve Funds and Credit Enhancements
    0.00
Reimbursement for Servicer Advances
    25,058.57
Total Administration Fees
    80,845.03
Payment of Interest and Principal
    16,136,428.05
 
   
Total Withdrawals (Pool Distribution Amount)
    16,242,331.65
 
     
Ending Balance
    0.00
 
   

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    985.93  
Servicing Fee Support
    0.00  
 
       
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    985.93  
 
       

Administration Fees

         
Gross Servicing Fee*
    78,238.24  
Master Servicing Fee
    2,606.79  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    80,845.03  
 
       

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance
X-A Pool 1 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-A Pool 2 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-B Reserve Fund
    1,000.00       367.94       367.94       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed ARM
Weighted Average Gross Coupon
    6.031828 %
Weighted Average Net Coupon
    5.656662 %
Weighted Average Pass-Through Rate
    5.644162 %
Weighted Average Remaining Term
    325  
 
       
Beginning Scheduled Collateral Loan Count
    776  
Number of Loans Paid in Full
    48  
Ending Scheduled Collateral Loan Count
    728  
 
       
Beginning Scheduled Collateral Balance
    250,251,578.35  
Ending Scheduled Collateral Balance
    235,291,214.81  
Ending Actual Collateral Balance at 28-Feb-2006
    235,291,507.16  
 
       
Monthly P&I Constant
    1,258,259.62  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    16,053,959.05  
 
       
Scheduled Principal
    364.22  
Unscheduled Principal
    14,959,999.32  

 



--------------------------------------------------------------------------------



 



                          Group   Pool One   Pool Two   Total
Collateral Description
  Mixed ARM   6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    5.999200       6.124563       6.031828  
Weighted Average Net Rate
    5.624200       5.748925       5.656662  
Pass-Through Rate
    5.611700       5.736425       5.644162  
Weighted Average Remaining Term
    323       329       325  
Record Date
    02/28/2006       02/28/2006       02/28/2006  
Principal and Interest Constant
    925,832.55       332,427.07       1,258,259.62  
Beginning Loan Count
    567       209       776  
Loans Paid in Full
    34       14       48  
Ending Loan Count
    533       195       728  
Beginning Scheduled Balance
    185,118,360.28       65,133,218.07       250,251,578.35  
Ending Scheduled Balance
    173,574,889.10       61,716,325.71       235,291,214.81  
Scheduled Principal
    364.22       0.00       364.22  
Unscheduled Principal
    11,543,106.96       3,416,892.36       14,959,999.32  
Scheduled Interest
    925,468.33       332,427.07       1,257,895.40  
Servicing Fee
    57,849.49       20,388.75       78,238.24  
Master Servicing Fee
    1,928.32       678.47       2,606.79  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    865,690.52       311,359.85       1,177,050.37  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

Additional Reporting — Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    92.939687 %

 



--------------------------------------------------------------------------------



 



Additional Reporting — Group Level
Miscellaneous Reporting

         
Group Pool One
       
One Month Libor Loan Balance
    98,690,443.67  
Six Month Libor Loan Balance
    74,884,445.43  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
 
       
Group Pool Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL       No. of     Principal  
              No. of       Principal                 No. of       Principal    
            No. of       Principal                 No. of       Principal      
Loans     Balance                 Loans       Balance                 Loans    
  Balance                 Loans       Balance                 Loans      
Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    20       7,495,035.35       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       20        
7,495,035.35  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    1       429,999.99       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  429,999.99  
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    21       7,925,035.34                   0         0.00                   0  
      0.00                   0         0.00                   21        
7,925,035.34  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No.2 of  
  Principal               No. of     Principal               No. of    
Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.747253 %     3.185425 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2,747253 %       3.185425 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.137363 %     0.182752 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.137363 %       0.182752 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    2.884615 %     3.368177 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.884615 %       3.368177 %

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     38,746.01  

Subordination Level/Credit Enhancement/Class Percentage and Prepayment
Percentage

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    17,668,544.03       4.25006956 %     17,668,544.03       7.50922385 %    
92.490776 %     0.000000 %
Class B-1
    10,601,544.03       2.55014219 %     10,601,544.03       4.50571180 %    
3.003512 %     39.997636 %
Class B-2
    6,652,544.03       1.60023230 %     6,652,544.03       2.82736609 %    
1.678346 %     22.350455 %
Class B-3
    4,157,544.03       1.00007399 %     4,157,544.03       1.76697801 %    
1.060388 %     14.121141 %
Class B-4
    2,702,544.03       0.65008187 %     2,702,544.03       1.14859538 %    
0.618383 %     8.234974 %
Class B-5
    1,871,544.03       0.45018946 %     1,871,544.03       0.79541603 %    
0.353179 %     4.703274 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.795416 %    
10.592520 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



     
Delinquency Status by Group

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Group One                  
                                                                               
                      No. of     Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal       Loans     Balance        
        Loans       Balance                 Loans       Balance                
Loans       Balance                 Loans       Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    15       4,950,155.77       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       15        
4,950,155.77  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    1       429,999.99       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  429,999.99  
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    16       5,380,155.76                   0         0.00                   0  
      0.00                   0         0.00                   16        
5,380,155.76  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.814259 %     2.851880 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.814259 %       2.851880 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.187617 %     0.247731 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.187617 %       0.247731 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    3.001876 %     3.099611 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 3.001876 %       3.099611 %

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Group Two                  
            1.183654%                                                          
                                  No. of     Principal                 No. of  
    Principal                 No. of       Principal                 No. of    
  Principal                 No. of       Principal       Loans     Balance      
          Loans       Balance                 Loans       Balance              
  Loans       Balance                 Loans       Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    5       2,544,879.58       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       5        
2,544,879.58  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    5       2,544,879.58                   0         0.00                   0  
      0.00                   0         0.00                   5        
2,544,879.58  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.564103 %     4.123511 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.564103 %       4.123511 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    2.564103 %     4.123511 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.564103 %       4.123511 %

 